Citation Nr: 0800026	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an eye disorder 
(claimed as histoplasmosis and blindness).


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1973 and from July 1975 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision from 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Ocular histoplasmosis syndrome (OHS) was contracted 
during the veteran's period of active duty.


CONCLUSION OF LAW

OHS was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.38 C.F.R. § 3.303(a)

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 
 
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).


Analysis

In this case, service records show that the veteran served as 
a rifleman in the Republic of Vietnam from July 1969 to 
July 1970.  It was noted that he received the Purple Heart 
Medal.  The Board acknowledges that the veteran is a combat 
veteran.  The Board also observes that for a portion of the 
veteran's service, he was stationed in Virginia.

The veteran's service medical records show that he was 
treated for a sty in October 1971.  A November 1971 medical 
note indicated that the sty was disappearing.  During the 
veteran's July 1977 separation exam, the examiner noted 
normal eyes and pupils.  The veteran's vision was noted to be 
20/20 in the left eye and 20/25 in the right eye.

In September 1994, the veteran reported decreased vision in 
his right eye.  A private fluorescein angiography report 
revealed ocular histoplasmosis with neovascularization in his 
right eye.  Private medical records from 1994 to 2003 reveal 
a degeneration of the veteran's vision.

In September 2002, the veteran began to receive Social 
Security disability benefits for an eye disorder.  VA 
outpatient records from March 2003 through March 2004 stated 
that the veteran was legally blind.  The veteran completed a 
VA mini-program that taught him how to be more self 
sufficient.

Private medical correspondence from D.A.Q., M.D., dated 
August 2006 noted that the veteran was treated for OHS.  It 
was noted that OHS results from exposure to Histoplasmosis 
capsulatum which was endemic to certain regions of the 
country.  The doctor observed that the veteran was previously 
stationed in Virginia which is considered to lie within the 
"Histoplasmosis" belt.  After acknowledging that it was 
impossible to know when the veteran was exposed, the doctor 
opined that it was possible that he was exposed during his 
tour of duty and that his blindness was, in fact, related to 
his military service.

The Board finds that the evidence of record clearly shows 
that the veteran has a currently diagnosed eye disorder.  The 
Board further finds the evidence to be in relative equipoise 
regarding the etiology of that disorder.  While the service 
medical records do not show that the veteran suffered from 
any symptoms of an eye disorder while on active duty, the 
August 2006 letter from Dr. D.A.Q. provides a medical nexus 
between the veteran's current eye disability and a service 
origin.

Ultimately, the Board finds the letter from Dr. D.A.Q. to be 
persuasive.  Dr. D.A.Q. held a named chair at the 
Pennsylvania State Department of Ophthalmology and was a 
qualified expert in the field of eye diseases.  He had 
treated the veteran for many years and had extensive 
knowledge of the veteran's medical history.  While he 
acknowledged the difficulty in pinpointing exactly when the 
veteran was exposed to Histoplasmosis capsulatum, he opined 
that it was possible that the veteran was exposed during his 
active service.

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2007).  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).  Here, the Board believes that the evidence is at 
least in equipoise and, resolving all reasonable doubt in 
favor of the veteran, service connection for an eye disorder 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.303.


ORDER

Entitlement to service connection for OHS is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


